Citation Nr: 0126536	
Decision Date: 11/19/01    Archive Date: 11/27/01

DOCKET NO.  96-02 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a chronic lung 
condition and skin conditions, to include skin cancer 
secondary to mustard and chlorine gas exposure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Fussell, Counsel




REMAND

The veteran served on active duty from April 1941 to October 
1945.  

This appeal arises from a decision by the Indianapolis, 
Indiana, Department of Veterans Affairs (VA) Regional Office 
(RO).  

In the veteran's VA Form 9, received in October 1995, he 
requested that he be afforded the opportunity to present 
testimony at an RO hearing.  That hearing was scheduled for 
January 22, 1996 but prior thereto his accredited 
representative filed a memorandum, dated January 19, 1996, 
requesting additional development prior to conducting a 
hearing.  Subsequently, VA Form 8 of January 1998 reflects 
that the veteran did not report for the hearing.  The case 
was remanded in March 1998 for evidentiary development and a 
more recent VA Form 8 of October 2001 also reflects that the 
veteran had not reported for the January 1996 RO hearing.  
This matter was brought to the attention of the service 
representative who filed an additional memorandum in November 
2001 stating that the veteran desired to testify before a 
member of the Board sitting in Indianapolis, Indiana.  

In view of the foregoing, this case must be returned to the 
RO so that a Travel Board hearing can be scheduled.  
Therefore, this case will be REMANDED to the RO for the 
following: 

The RO is to schedule a Travel Board 
hearing for the veteran in accordance 
with 38 C.F.R. §§ 19.75 and 20.704(a) 
(2000) (as amended effective March 17, 
2000 changing the scheduling of travel 
board hearing from the order in which the 
requests were received to the place of 
each case on the Board's docket).  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



_______________________________
RENÉE M. PELLETIER
Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).  


